     Case 2:19-cv-00735-KJD-BNW Document 46 Filed 01/27/21 Page 1 of 2



 1    KRISTEN T. GALLAGHER, ESQ. (NSBN 9561)
      J. CHRISTOPHER MOLINA, ESQ. (NSBN 14092)
 2    McDONALD CARANO LLP
      2300 West Sahara Avenue, Suite 1200
 3
      Las Vegas, Nevada 89102
 4    Telephone: (702) 873-4100
      kgallagher@mcdonaldcarano.com
 5    cmolina@mcdonaldcarano.com

 6    Attorneys for Plaintiff Harel Plumbing
      & Heating, Inc.
 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                           DISTRICT OF NEVADA
10
      HAREL PLUMBING & HEATING, INC., a                   Case No.: 2:19-cv-00735-KJD-BNW
11    Nevada corporation,
12
                             Plaintiff,                      STIPULATION AND ORDER TO
13                                                                EXTEND TIME FOR
             vs.                                             PLAINTIFF TO FILE REPLY IN
14                                                            SUPPORT OF MOTION FOR
                                                            PARTIAL SUMMARY JUDGMENT
      CLARK COUNTY, a political subdivision of
15    the State of Nevada; CLARK COUNTY                                  (First Request)
      BOARD OF COMMISSIONERS; CLARK
16
      COUNTY COMPREHENSIVE PLANNING
17    DEPARTMENT,

18                           Defendants.
19

20          On November 19, 2020, Plaintiff filed a Motion for Partial Summary Judgment [Doc #
21    32] in the above referenced matter. On January 11, 2021, Defendant filed an Opposition to
22
      Motion for Partial Summary Judgment [Doc # 42]. The Reply is currently due January 25,
23
      2021. Plaintiff’s counsel has requested additional time of 7 days to file the reply up to and
24
      including February 1, 2021 because he has recently returned from leave after the birth of his
25

26    child. Defendant does not object to the request. This is the first stipulation for extension to file

27    the Reply.

28    ///
     Case 2:19-cv-00735-KJD-BNW Document 46 Filed 01/27/21 Page 2 of 2



 1          IT IS HEREBY STIPULATED AND AGREED by and between the Parties thereto,

 2    through their undersigned respective counsel of record, that Plaintiff shall have an additional 7
 3
      days up to and including February 1, 2021 to file a Reply in support of the Motion for Partial
 4
      Summary Judgment.
 5
            DATED this 25th day of January, 2021.
 6
      MCDONALD CARANO LLP                             OLSON CANNON GORMLEY
 7                                                    & STOBERSKI
 8
      By: /s/ J. Christopher Molina__                 By /s. Thomas D. Dillard, Jr.
 9    J. CHRISTOPHER MOLINA, ESQ.                     THOMAS D. DILLARD, JR., ESQ.
      Nevada Bar No. 14092                            Nevada Bar No. 006270
10    2300 West Sahara Ave., Ste. 1200                9950 West Cheyenne Avenue
      Las Vegas, Nevada 89102                         Las Vegas, Nevada 89129
11    Attorneys for Plaintiff                         Attorney for Defendant
                                                      CLARK COUNTY
12

13                                                IT IS SO ORDERED:
14

15                                                UNITED STATES DISTRICT JUDGE

16
                                                           January 26, 2021
                                                  DATED: ____________________
17

18

19

20

21

22

23

24

25

26

27

28

                                                Page 2 of 2
